DETAILED ACTION
This office action is in response to the communication received on 06/21/2021 concerning application no. 15/318,417 filed on 12/13/2016.
Claims 1 and 7-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claims 1 and 7-13 are pending.	

 Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Regarding the 112 rejection, Applicant argues that the determination of alertness/drowsiness is well known and that the application refers to the US Patent 7,071,831, which compares blink AVR ratios and/or saccade AVR to a predetermined scale, which is used to assess alertness. Furthmore, Applicant argues that the Boverie reference teaches the state of the art where the AVR values are calculated and are used in to assess drowsiness. Applicant argues that the Johns Drowsiness Score (JDS) is based on the amplitude-to-velocity ratios and a Google search reveals that JDS is the standard metric.

Examiner maintains the 112 rejection.

Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, Applicant argues that Boverie notes that amplitude to velocity ratios require a high sampling rate which cannot be achieved by Boverie.
In response to applicant's argument that Boverie does not teach the sampling needed for AVR values, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is well known in the eyelid tracking art that a camera with a 50-250 Hz sampling rate can be implemented in the measurement of eyelid amplitude. In addition to Boverie teaching the sampling rate of 50 Hz with a camera on the eyelids (System Overview section), Boverie is teaching the determination of eye opening and blink durations in page 12832. Such an imaging of the eyes and the determination of blinks is a common field in the art and one with ordinary skill in the art would find it obvious that a smaller sampling rate would be beneficial as it would result in less of a computational demand for the process and the ability to store more relevant data at different time points in the memory. While Boverie may not be calculating AVR values, the data collection step accomplished by Boverie is shown to be possible prior to any calculation step. Such a data collection would be obvious to one with ordinary skill in the art and be used to modify the teaching of Johns.
Aside from Boverie, the use of cameras with 50-250 Hz for eyelid tracking is well known as evidenced by Miyazaki and Smart Eye. Miyazaki teaches a sampling rate of 60 Hz in page 1094 and the determination of eyelid amplitude and velocity in Fig. 3. Smart Eye teaches a camera system called the Smart Eye Pro1 with a sampling rate of 60 Hz or 120 Hz and is able to track eyelids. Both references show that eyelid tracking at the claimed sampling range is well known and it would be obvious to one with ordinary skill in the art that the cameras can be used in the data collection for the processing of values as taught by Johns.
Examiner maintains the rejection under Johns in view of Boverie.

Drawings
The drawings were received on 06/21/2021.  These drawings are not acceptable.
Fig. 1A: The Y-axis does not have units and lacking a scale that can be used to determine the values on the graph.
Fig. 1B: The Y-axis does not have units and lacking a scale that can be used to determine the values on the graph.
Fig. 4: The Y-axis is missing labels and units.
The drawings are objected to because:
Fig. 1A: While the Y-axis of the figure is labeled with “eyelid position”, the units used in the position determination is not indicated. Furthermore, in addition to the lack of units, the Y-axis is also lacking the magnitude. That is, one with ordinary skill in the art would not be able to determine what the peak value is by reading the graph and would not be able to ascertain the difference in magnitude between two or more points on the graph.
Fig. 1B: While the Y-axis of the figure is labeled with “eyelid position”, the units used in the position determination is not indicated. Furthermore, in addition to the lack of units, the Y-axis is also lacking the magnitude. That is, one with ordinary skill in the art would not be able to determine what the peak value is by reading the graph and would not be able to ascertain the difference in magnitude between two or more points on the graph. 
Fig. 4: The Y-axis is missing labels and units. While the legend states that that the error between the 50 Hz and the 500 Hz is shown, the magnitude on the Y-axis is still unclear. One with ordinary skill in the art would not be able to ascertain if the units are a percentage, a difference, a ratio, or another form of error comparison. Proper labeling of the Y-axis would resolve this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, lines 19-20, recite “processing the values of the Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. The specification fails to disclose how the AVR values are providing 

Claim 11, lines 21-22, recite “processing the values of the Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. The specification fails to disclose how the AVR values are providing the measure of drowsiness. The measure of drowsiness could be determined based on the AVR values being compared to a specific range that identifies if the person is sleepy or not sleepy. Another manner of measure of drowsiness is that the AVR values themselves are simply the indication of drowsiness. The relationship of the AVR values to the measure of drowsiness in not disclosed. Given the lack of written support, one with ordinary skill in the art would not be able to ascertain that the inventor, or joint inventor, had possession of the claimed invention.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1 is indefinite for the following reasons:
Lines 12-13, recite “blink amplitude”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “blink amplitude” is the same as the “eyelid amplitude” established in lines 4-8 or is a separate and distinct feature. The specification discloses that the amplitude relating to the eyelid (i.e. the eyelid amplitude) is determined in paragraph 0009 of the published specification. The specification further discloses the blink periods as seen in Fig. 1A, with the graph with varying amplitude (i.e. blink amplitude). However, one with ordinary skill in the art would find it unclear if the blink amplitude is the same as the eyelid amplitude or is different.
For purposes of examination, the Office is considering the blink amplitude and the eyelid amplitude to be the same. Examiner encourages the use of consistent language throughout the claim set.
Lines 19-20, recite “processing the values of the Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the AVR ratios are a representation of the measure of drowsiness themselves or are used in the determination of a separate measure that is indicative of drowsiness.
For purposes of examination, the Office is considering the AVR ratios themselves to be representative of drowsiness.

	Claim 7, line 3, recites “a value for blink amplitude”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “value for blink amplitude” is the same as the “a value for blink amplitude” established in claim 1 or is a separate and distinct feature. 
the value for blink amplitude”, if that is what is intended.

	Claim 8, line 3, recites “a value for blink velocity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “value for blink velocity” is the same as the “a value for blink velocity” established in claim 1 or is a separate and distinct feature. 
	Examiner suggests that the claim element be amended to recite “[[a]] the value for blink velocity”, if that is what is intended.
	
	Claim 9, line 3, recites “a measure of eyelid velocity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “eyelid velocity” is the same as the “blink velocity” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the eyelid velocity to be the same as the blink velocity. 

Claim 11 is indefinite for the following reasons:
Line 13, recite “blink amplitude”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “blink amplitude” is the same as the “eyelid amplitude” established in lines 3 and 9 or is a separate and distinct feature. The specification discloses that the amplitude relating to the eyelid (i.e. the eyelid amplitude) is determined in paragraph 0009 of the published specification. The specification further discloses the blink periods as seen in Fig. 1A, with the graph with varying amplitude (i.e. blink amplitude). However, one with ordinary skill in the art would find it unclear if the blink amplitude is the same as the eyelid amplitude or is different.

Lines 21-22, recite “processing the values of the Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the AVR ratios are a representation of the measure of drowsiness themselves or are used in the determination of a separate measure that is indicative of drowsiness.
For purposes of examination, the Office is considering the AVR ratios themselves to be representative of drowsiness.

Claim 12, line 3, recites “a measure of eyelid velocity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “eyelid velocity” is the same as the “blink velocity” established in claim 1 or is a separate and distinct feature. 
	For purposes of examination, the Office is considering the eyelid velocity to be the same as the blink velocity. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method of determination drowsiness and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “processing the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to associating drowsiness to a value of a determined ratio. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “operating a camera device thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region; processing the sequential image data thereby to, for individual images in the sequential image data, identify respective measures representative of eyelid amplitude; processing the measures representative of eyelid amplitude thereby to determine a series of individual blink events; processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude; processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity; for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to-Velocity ratio”. The obtaining of images and processing the image data for amplitude and velocity values are forms of pre-insignificant extra-solution activities as they are mere data collecting steps.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 9 recites the following elements: “including processing the measures representative of eyelid amplitude, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for: an opening blink velocity, being a velocity of eyelid movement in an opening direction; and closing blink velocity, being a velocity of eyelid movement in a closing direction”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 10 recites the following elements: “including adjusting each measure of eyelid amplitude based on an interpolation method”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method of determining drowsiness and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “process the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to associating drowsiness to a value of a determined ratio. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region; and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify respective measures representative of eyelid amplitude; processing the data representative of eyelid amplitude thereby to determine a series of individual blink events; processing the data representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude; processing the data representative of eyelid amplitude, for each sampled eyelid amplitude, thereby to determine a measure of eyelid velocity, and thereby determine for each blink event in the series of individual blink events a value for blink velocity; for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to-Velocity ratio”. The obtaining of images and processing the image data for amplitude and velocity values are forms of pre-insignificant extra-solution activities as they are mere data collecting steps.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 13 recites the following elements: “wherein the data representative of sampled eyelid amplitude is generated based on a method further including: (iii) performing an interpolation method thereby to adjust the measures representative of eyelid amplitude”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Boverie et al. ("Driver Vigilance Diagnostic Based on Eyelid Movement Observation", July 6-11 2008, Proceedings of the 17th World Congress, The International Federation of Automatic Control, pages 12831-12836).

Regarding claim 1, Johns teaches a	 method of determining drowsiness which includes the steps of:
processing the measures representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);
	processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the amplitude of the blink. The amplitude is seen in Fig. 5);
Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);
for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to- Velocity ratio (Paragraph 0043 teaches that the blink amplitude and velocity are used to obtain a amplitude to velocity ratio. This ratio is seen in Fig. 6); and
processing the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
	operating a camera device thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region;
processing the sequential image data thereby to, for individual images in the sequential image data, identify a-respective measures representative of eyelid amplitude.
In an analogous imaging field of endeavor, regarding the determination of drowsiness based on eyelid and blinking data, Boverie teaches a method of determining drowsiness which includes the steps of:
	operating a camera device (Camera in Fig. 2) thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 2 of the System Overview Section teaches a sampling frequency of 50 Hz and that the camera has a field of view that can cover 95% of the drivers eyellipse. Recited, “A sampling frequency of about 50Hz full image”. Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches imaging and identification of the eye region. Recited, “The Eyelid sensing algorithms are feature based, meaning that small characteristics regions of the images are used to locate the face and eyes. Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions.” Fig. 3 shows the imaging of the driver’s eyelids);
processing the sequential image data thereby to, for individual images in the sequential image data, identify respective measures representative of eyelid amplitude (Paragraph 1 of the System Overview and Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches the real-time analysis of the images with the features. Recited, “Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”. Points 2 and 3 teach that the features are tracked at the frame rate and this includes the eyelid patterns like blink duration, closing and opening durations, and blink amplitudes. Recited, “The face tracker tracks at frame rate the features” and “The facial measurements module uses the position of the tracked features to determine the upper and lower eyelid and measure eyelid patterns (blink duration, closing and opening durations, blink amplitude).” The acquired data is shown in time series in Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Boverie’s teaching of the operation of a camera with a sampling rate between 20 and 250 Hz to image the eye region and determine the eyelid amplitude of the acquired images. This modified apparatus would allow for the user to cover a majority of the driver’s eyellipse under its field of view (Paragraph 2 of the System Overview Section of Boverie states “The lens is defined to provide a field of view that covers 95% driver's eyellipse.”). Furthermore, this is a low-cost element that is compatible with mass car production (Paragraph 2 of the System Overview Section of Boverie states “a low cost compatible with mass car production”).


processing the data representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);
processing the data representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the amplitude of the blink. The amplitude is seen in Fig. 5);
processing the data representative of eyelid amplitude, for each sampled eyelid amplitude, thereby to determine a measure of eyelid velocity, and thereby determine for each blink event in the series of individual blink events a value for blink velocity (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);
for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to- Velocity ratio (Paragraph 0043 teaches that the blink amplitude and velocity are used to obtain a amplitude to velocity ratio. This ratio is seen in Fig. 6); and
processing the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to 
In an analogous imaging field of endeavor, regarding the determination of drowsiness based on eyelid and blinking data, Boverie teaches a method of determining drowsiness which includes the steps of:
receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 2 of the System Overview Section teaches a sampling frequency of 50 Hz and that the camera has a field of view that can cover 95% of the drivers eyellipse. Recited, “A sampling frequency of about 50Hz full image”. Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches imaging and identification of the eye region. Fig. 3 shows the imaging of the driver’s eyelid along with processed data that shows the amplitudes. Recited, “The Eyelid sensing algorithms are feature based, meaning that small characteristics regions of the images are used to locate the face and eyes. Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”); and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify a respective measures representative of eyelid amplitude (Paragraph 1 of the System Overview and Paragraph 1 of the Eyelid Sensing and Feature Extraction Algorithms section teaches the real-time analysis of the images with the features. Recited, “Such approach allows robust eye detection, in real time, by reducing the image analysis to the feature regions”. Points 2 and 3 teach that the features are tracked at the frame rate and this includes the eyelid patterns like blink duration, closing and opening durations, and blink amplitudes. Recited, “The face tracker tracks at frame rate the features” and “The facial measurements module uses the position of the tracked features to determine the upper and lower eyelid and measure eyelid patterns (blink duration, closing and opening durations, blink amplitude).” The acquired data is shown in time series in Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Boverie’s teaching of the operation of a camera with a sampling rate between 20 and 250 Hz to image the eye region and determine the eyelid amplitude of the acquired images. This modified apparatus would allow for the user to cover a majority of the driver’s eyellipse under its field of view (Paragraph 2 of the System Overview Section of Boverie). Furthermore, this is a low-cost element that is compatible with mass car production (Paragraph 2 of the System Overview Section of Boverie).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Boverie et al. ("Driver Vigilance Diagnostic Based on Eyelid Movement Observation", July 6-11 2008, Proceedings of the 17th World Congress, The International Federation of Automatic Control, pages 12831-12836) (see above), alternatively, the claims 1 and 11 are also rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Miyazaki et al. ("A Clinically Oriented Video-Based System for Quantification of Eyelid Movements", August 2000, IEEE Transactions on Biomedical Engineering, Vol. 47, No. 8, pages 1088-1096).

Regarding claim 1, Johns teaches a	 method of determining drowsiness which includes the steps of:
processing the measures representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);
	processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the amplitude of the blink. The amplitude is seen in Fig. 5);
processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);
for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to- Velocity ratio (Paragraph 0043 teaches that the blink amplitude and velocity are used to obtain a amplitude to velocity ratio. This ratio is seen in Fig. 6); and
processing the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
	operating a camera device thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region;
processing the sequential image data thereby to, for individual images in the sequential image data, identify a-respective measures representative of eyelid amplitude.
In an analogous imaging field of endeavor, regarding the determination of drowsiness based on eyelid and blinking data, Miyazaki teaches a method of determining drowsiness which includes the steps of:
	operating a camera device (CCD Camera in Fig. 1) thereby to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 1 of page 1094 teaches that Miyazaki’s system’s sampling was done at 60 Hz. Fig. 2 shows that the eyelids are imaged with the video monitor. Fig. 3 shows that the amplitudes of the eyelids are obtained with respect to time);
processing the sequential image data thereby to, for individual images in the sequential image data, identify respective measures representative of eyelid amplitude (Paragraph 1 of page 1094 teaches that Miyazaki’s system’s sampling was done at 60 Hz. Fig. 2 shows that the eyelids are imaged with the video monitor. These images are shown with the eyes opened and closed. The term “sampling rate” is well known in the art to refer to the number of samples recorded every second2. So, the act of sampling is the processing of data for each acquired data image. Fig. 3 shows that the amplitudes of the eyelids are obtained with respect to time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Miyazaki’s teaching of the operation of a camera with a sampling rate between 20 and 250 Hz to image the eye region and determine the eyelid amplitude of the acquired images. This modified apparatus would allow for the eyelid movement quantification with minimal restraints, real-time monitoring, inexpensiveness, easy operation, compactness, and simultaneous measurement of both eyes (Points 1-7 of the design criteria in the System Description section of page 1088).

Regarding claim 11, Johns teaches a method of determining drowsiness which includes the steps of: 
processing the data representative of eyelid amplitude thereby to determine a series of individual blink events (Paragraph 0043 teaches that the detector 14 observes the eyelid movement. Fig. 3 shows that the blink is monitored in a time-series manner);
Paragraph 0043 teaches that the eyelid movement is used in order to acquire the amplitude of the blink. The amplitude is seen in Fig. 5);
processing the data representative of eyelid amplitude, for each sampled eyelid amplitude, thereby to determine a measure of eyelid velocity, and thereby determine for each blink event in the series of individual blink events a value for blink velocity (Paragraph 0043 teaches that the eyelid movement is used in order to acquire the blink velocity. The velocity is seen in Fig. 5);
for each blink event, based on the determined value for blink amplitude and the determined value for blink velocity, determine a value for an Amplitude-to- Velocity ratio (Paragraph 0043 teaches that the blink amplitude and velocity are used to obtain a amplitude to velocity ratio. This ratio is seen in Fig. 6); and
processing the values of Amplitude-to-Velocity ratios thereby to provide a measure of drowsiness (Paragraph 0059  teaches that the blink amplitude to velocity ratio (BAVR) is used to represent the contractile properties of the orbicularis muscles. This properties are influenced by the activation/deactivation of the central nervous system. This provides the indication of the level of drowsiness).
However, Johns is silent regarding a method of determining drowsiness which includes the steps of:
receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region; and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify a respective measures representative of eyelid amplitude.

receiving data representative of sampled eyelid amplitude for a subject at a sampling rate of between 20 Hz and 250 Hz generated based on: (i) operating of a camera device which is operated to capture sequential image data of a region at a sampling rate of between 20 Hz and 250 Hz, wherein the region includes a subject's eye region (Paragraph 1 of page 1094 teaches that Miyazaki’s system’s sampling was done at 60 Hz. Fig. 2 shows that the eyelids are imaged with the video monitor. Fig. 3 shows that the amplitudes of the eyelids are obtained with respect to time); and (ii) processing of the sequential image data thereby to, for individual images in the sequential image data, identify a respective measures representative of eyelid amplitude (Paragraph 1 of page 1094 teaches that Miyazaki’s system’s sampling was done at 60 Hz. Fig. 2 shows that the eyelids are imaged with the video monitor. These images are shown with the eyes opened and closed. The term “sampling rate” is well known in the art to refer to the number of samples recorded every second3. So, the act of sampling is the processing of data for each acquired data image. Fig. 3 shows that the amplitudes of the eyelids are obtained with respect to time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Johns with Miyazaki’s teaching of the operation of a camera with a sampling rate between 20 and 250 Hz to image the eye region and determine the eyelid amplitude of the acquired images. This modified apparatus would allow for the eyelid movement quantification with minimal restraints, real-time monitoring, inexpensiveness, easy operation, compactness, and simultaneous measurement of both eyes (Points 1-7 of the design criteria in the System Description section of page 1088).

Claims 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (PGPUB No. US 2004/0233061) in view of Boverie et al. ("Driver Vigilance Diagnostic Based on Eyelid Movement Observation", July 6-11 2008, Proceedings of the 17th World Congress, The International Federation of Automatic Control, pages 12831-12836) further in view of Matsui et al. (PGPUB No. US 2016/0317033).

Regarding claim 7, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, wherein processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, wherein processing the measures representative of eyelid amplitude thereby to determine, for each blink event in the series of individual blink events, a value for blink amplitude, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method to determine a blink amplitude. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 8, modified Johns teaches the method in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, processing the measures representative of eyelid amplitude to determine, for each blink event in the series of individual blink events, a value for blink velocity, includes processing the measures representative of eyelid amplitude as adjusted based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method to determine a blink velocity. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 9, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including processing the measures representative of eyelid amplitude, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for: an opening blink, being a velocity of eyelid movement in an opening direction velocity and closing blink velocity, being a velocity of eyelid movement in a closing direction.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including processing the measures representative of eyelid amplitude, thereby to Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed. Paragraph 0042 teaches that the eyelid opening and closings’ timing is obtained along with the change in height position).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method to determine a blink velocity. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 10, modified Johns teaches the method in claim 1, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including adjusting each measure of eyelid amplitude based on an interpolation method.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including adjusting each measure of eyelid amplitude based on an interpolation method (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using 

Regarding claim 12, modified Johns teaches the method in claim 11, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity.
	In an analogous imaging field of endeavor, regarding the determination of eyelid position, Matsui teaches a method, including processing the measures representative of eyelid amplitude, for each of the individual images, thereby to determine a measure of eyelid velocity and direction, and thereby determine for each blink event in the series of individual blink events, a value for opening blink velocity and closing blink velocity (Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction. Paragraph 0046 teaches that the temporal changes in the position of the upper eyelid allows for the acquisition of information relating to the eye opening and eye closing speed).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Regarding claim 13, modified Johns teaches the method in claim 11, as discussed above.
	However, the combination of Johns and Boverie fails to teach a method, wherein the data representative of sampled eyelid amplitude is generated based on a method further including: (iii) performing an interpolation method thereby to adjust the measures representative of eyelid amplitude.
Paragraphs 0042-0043 teach that the eyelid position estimation processing involves the study image data that is in time series to estimate the eyelid position. This involves the estimation of the eyelid position based on the change in height difference information in the vertical direction).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Johns and Boverie with Matsui’s teaching of using an interpolation method. This modified method would allow a user to determine information relating to the eyelids with high precision (Paragraph 0008 of Matsui).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smart Eye Specification Sheet: Teaches eyelid tracking camera with 60 and 120 Hz sampling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wayback Machine establishes that the Smart Eye Pro was disclosed publicly on 02 Feb 2009. Link: https://web.archive.org/web/20090202124259/http:/smarteye.se/
        2 Definition of Sampling rate (Link: https://www.vocitec.com/docs-tools/blog/sampling-rates-sample-depths-and-bit-rates-basic-audio-concepts#:~:text=The%20sampling%20rate%20refers%20to,a%20specific%20point%20in%20time.)
        3 Definition of Sampling rate (Link: https://www.vocitec.com/docs-tools/blog/sampling-rates-sample-depths-and-bit-rates-basic-audio-concepts#:~:text=The%20sampling%20rate%20refers%20to,a%20specific%20point%20in%20time.)